Citation Nr: 0844384	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-11 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
August 1990 and from November 1990 to November 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision that denied 
service connection for a left knee disorder, and that granted 
service connection for right ear hearing loss and assigned 
noncompensable ratings for right ear hearing loss and for 
previously service-connected left ear hearing loss. 

The veteran testified before the Board sitting at the RO in 
February 2006.  A transcript of the hearing is associated 
with the claims file. 

In February 2007, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.  

In April 2008, the Appeals Management Center granted service 
connection for patellofemoral syndrome of the left knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. 


REMAND

The Veterans Law Judge who presided at the hearing in 
February 2006 is no longer on the Board.  The law requires 
that the Veterans Law Judge who presides at a hearing for 
issues on appeal must participate in any decision on those 
issues.  38 U.S.C.A. § 7101 (c) (West 2002); 38 C.F.R. 
§ 20.707 (2008).  

In correspondence in October 2008, the Board offered the 
veteran the opportunity for a new hearing.  38 C.F.R. 
§ 20.717 (2008).  The veteran responded that he desired a new 
hearing before the Board sitting at the Regional Office.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board sitting at the Regional Office 
at the next appropriate opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




